Name: 82/352/EEC: Commission Decision of 10 May 1982 approving the plan for the accelerated eradication of classical swine fever presented by the French Republic (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  environmental policy;  health;  means of agricultural production
 Date Published: 1982-06-08

 Avis juridique important|31982D035282/352/EEC: Commission Decision of 10 May 1982 approving the plan for the accelerated eradication of classical swine fever presented by the French Republic (Only the French text is authentic) Official Journal L 157 , 08/06/1982 P. 0027 - 0027*****COMMISSION DECISION of 10 May 1982 approving the plan for the for the acclerated eradication of classical swine fever presented by the French Repubic (Only the French text is authentic) (82/352/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), and in particular Article 3 thereof, Having regard to Council Decision 80/1096/EEC of 11 November 1980 introducing Community financial measures for the radiction of classical swine fever (2), and in particular Article 5 thereof, Whereas, by letter dated 28 December 1981, the French Republic has communicated to the Commission a plan for the accelerated eradiction of classical swine fever; Whereas the plan has been examined and found to comply with Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (3) and with Directive 80/1095/EEC; whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; whereas the EAGGF Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The plan for the accelerated eradication of classical swine fever presented by the French Republic is hereby approved. Article 2 The French Republic shall bring into force by 1 June 1982 the laws, regulations and administrative provisions necessary for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 10 May 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 325, 1. 12. 1980, p. 5. (3) OJ No L 47, 21. 2. 1980, p. 11.